Judgment, Supreme Court, New York County (Joan Sudolnick, J.), rendered November 20, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.